DETAILED ACTION
This Office Action is responsive to the amendment filed on 12/27/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/499,356 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claim 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baann et al, US2006/0241256.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1-10).
Regarding claim 16: As discussed in the previous Action with respect to claim 8, the composition of Baann may comprise up to 10% by weight of a filler, overlapping the claimed range.
Baann does not particularly point to the production of a composition comprising 0.05 to 3% by weight filler.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition comprising the claimed amount of filler in view of the teachings of Baann.


Claims 1-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogestedt et al, US6329054.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1-11).
Regarding claim 16: As discussed in the previous Action with respect to claim 8, the composition of Rogestedt comprises 2.5% carbon black

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rogestedt et al, US6329054, as applied to claims 1-4 and 6-13 above, and further in view of Jayaratne et al, US2015/0315316.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Regarding the obviousness-type double patenting rejection: Applicant argues that the claims as amended are not obvious over the copending claims.
As discussed in the previous Action, copending claim 4 recites an invention which is a cable jacketing composition comprising a multimodal olefin copolymer having a density of 0.935 to 0.960 g/cm3 and a melt flow rate (MFR) of 1.5 to 10.0 g/10 min (for claims 1, 2), wherein the composition has an ESCR of at least 2000 hours and a cable shrinkage of 0.70% or less. The ranges for density, ESCR, and cable shrinkage in the 2 recited in the copending claims overlaps the range recited in the instant claim.
The ranges recited in the copending claims overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the composition of the instant claims in view of the invention of the copending claims; see In re Wertheim and In re Woodruff cited earlier in this Action. As applicant has not provided such a showing, the rejection is maintained.
Regarding the rejection over  Baann: Applicant alleges that the prior art does not teach the claimed invention, arguing that the prior art examples do not disclose a similar two-step polymerization method or the production of a composition having the required melt flow rate.
In response, it has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). The mere fact that the prior art examples teach a composition having a melt flow rate outside the claimed range does not teach away from its broader disclosure that the melt flow rate is in the range of 0.1 to 10 g/10 min, overlapping the claimed range. Similarly, as conceded by applicant in the submitted remarks, Baann specifically teaches that the prior art composition can be prepared via a two-stage polymerization process using reactors-in-series (¶0016). It 
Regarding the claimed shrinkage: As discussed in the previous Office Action, Baann  discloses the production of a composition used in cable jacketing applications, wherein said composition comprises a bimodal ethylene-based composition which comprises a low molecular weight (LMW) ethylene homopolymer having a MFR of 0.6 to 800 g/10 min and a high molecular weight (HMW) copolymer of ethylene and a C4-C10 olefin comonomer, corresponding to the claimed bimodal composition. Further note that the prior art composition is characterized by a density of 0.935 to 0.965 g/cm3, overlapping the claimed range, an ESCR value of at least 2000 hours, which is identical to the claimed range, a MFR of 0.1 to 10 g/10 min, overlapping the claimed range, a weight average molecular weight (Mw) of 60000 to 300000, overlapping the claimed range, and an eta 300 value less than 1000, overlapping the claimed range.
The prior art ranges for the density, ESCR value, MFR, Mw, and eta300 all overlap the ranges recited in the instant claims. The prior art therefore renders obvious the production a bimodal ethylene-based composition characterized by the claimed properties of density, ESCR value, MFR, Mw, and eta300; see In re Wertheim, In re Woodruff, and In re Peterson cited above.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims; see In re Fitzgerald, In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972) (MPEP 2113(III)).
As discussed above and in the previous Office Action, Baann renders obvious a composition wherein
the composition comprises a bimodal ethylene composition containing the same LMW and HMW components as the bimodal composition recited in the instant claims, and
the composition has the same properties of density, ESCR value, MFR, Mw, and eta300 as used to define the claimed invention.
The prior art composition therefore appears to be identical to that recited in the instant claims. As such, it is reasonably expected that its properties would not be materially different from those of the claimed invention.
Applicant argues that the prior art composition is made using a metallocene catalyst, and therefore would not have the same properties as the claimed invention because it is made via a different process. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process (emphasis added), the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Applicant has not cited any evidence to substantiate the allegation 
Regarding the rejection over Rogestedt: Applicant argues that the prior art does not teach the claimed invention because the examples of Rogestedt do not fall within the scope of the recited ranges for density and/or MFR. This argument is not persuasive because it does not address the rejection of record, which is based on the broad disclosure of the prior art; see Merck & Co. v. Biocraft Laboratories and In re Susi cited earlier in this Action.
As discussed in the previous Office Action, Rogestedt teaches that the prior art bimodal ethylene resin is characterized by a density in the range of .915 to 0.955 g/cm3 and a MFR in the range of 0.1 to 3.0 g/10 min. Both of these ranges overlap the ranges recited in the instant claims. It is well settled that “even a slight overlap in range establishes a prima facie case of obviousness”; see In re Peterson 315 F.3d 1325, 1329 (Fed. Cir. 2003). Contrary to applicant’s arguments, the prior art examples do not constitute a teaching away from Rogestedt’s broad disclosure. As the prior art ranges overlap those recited in the claims, it would have been obvious to an ordinary artisan to prepare a composition having the required properties in view of the teachings of Rogestedt.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cable shrinkage being measured at 100 °C) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range; see In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d)).
Applicant argues that the claimed invention utilizing a density and MFR in the recited ranges yields unexpected results. Applicant cites the examples from the specification as evidence of said allegedly unexpected results; however, the cited evidence is not commensurate in scope with the invention as defined in the claims.
Applicant attributes the allegedly unexpected results to the use of a composition having the recited density and MFR, but the cited examples are not commensurate in 3; in contrast, the claims recite a density in the range of 0.935 to 0.960 g/cm3. No data has been presented to represent the range of 0.935 to less than 0.9539 g/cm3; note that this is approximately  75% of the claimed range that is unrepresented. With regard to MFR, the claimed lower limit of 2.2 g/10 min is approximately halfway between the lowest inventive example and the comparative examples. The cited examples therefore are not commensurate in scope and do not demonstrate the criticality of the claimed ranges.
Furthermore, as disclosed in the instant specification, the compositions of the inventive examples were prepared via a 3-stage process comprising the two steps of homopolymerization of ethylene in first and second loop reactors, followed by the copolymerzation of ethylene and 1-butene in a gas phase reactor. The composition produced in the inventive examples therefore appears to be a trimodal blend of first and second ethylene homopolymers and an ethylene/-butene copolymer. In contrast, the claimed invention merely recites the generic term “multimodal olefin copolymer”. This reads on any non-unimodal (i.e, bimodal, trimodal, tetramodal, etc.) composition comprising a blend of any number of (co)polymers made from any olefin monomer. The cited use of an ethylene composition is not commensurate in scope with the broad range of compositions that fall within the scope of the claimed multimodal olefin copolymer.
Applicant argues that Rogestedt does not teach the use of the catalyst used in the cited examples; however, the examiner notes that claims 1-11 and 16 do not require the use of a specific catalyst. Applicant’s argument therefore is not persuasive, as it is directed towards a limitation not required by the claims rejected over Rogestedt alone.
Regarding the rejection over Rogested in view of Jayaratne: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is therefore not persuasive to merely argue that the Jayaratne does not teach the claimed invention. Furthermore, applicant argues that the catalyst of Jayaratne is different from that used in the instant application; however, applicant has not provided any evidence and/or arguments pointing out the supposed errors in paragraph 30 of the Office Action mailed on 9/27/2021, wherein the examiner explained how the structure/catalyst disclosed by Jayaratne corresponds to the catalyst as recited in the instant claims. It is therefore maintained that the catalyst of Jayaratne corresponds to the catalyst as recited in the instant claim 12.
Furthermore, applicant’s arguments that the Jayaratne does not teach limitations such as molecular weight are not persuasive, as the teachings of Jayaratne were not relied on to meet these limitations. Applicant’s argument therefore does not address the rejection of record. As applicant has not provided any evidence and/or arguments against the combination of Rogestedt in view of Jayaratne as outlined in the previous Action, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765